Exhibit 10.2

 

UNCONDITIONAL GUARANTY

OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of August 18, 2006, by SUPERTEL HOSPITALITY, INC., a Virginia corporation
(“Guarantor”), for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Lender”).

1.      For valuable consideration, the receipt of which is hereby acknowledged,
Guarantor, unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, any and all amounts, including, without limitation,
principal and interest, taxes, insurance premiums, impounds, reimbursements,
late charges, default interest, damages, indemnity obligations and all other
amounts, costs, fees, expenses and charges of any kind or type whatsoever, which
may or at any time be due to Lender pursuant to the following agreements
(collectively, the “Documents”):

A.           Loan Agreement (the “Loan Agreement”), dated as of the date hereof,
between Lender and Supertel Limited Partnership, a Virginia limited partnership
(“Borrower”), pertaining to that certain loan (the “Loan”) secured by Borrower’s
interest in certain land and improvements as described therein (the “Premises”).

B.           Promissory Note, dated as of the date hereof, executed by Borrower
and payable to Lender in the amount of $17,850,000.00, evidencing the Loan (the
“Term Note”);

C.           Promissory Note, dated as of the date hereof, executed by Borrower
and payable to Lender in the amount of $6,417,500.00, evidencing the Bridge Loan
(the “Bridge Note”, collectively with the Term Note, the “Note”);

D.           One Mortgage, Assignment of Rents and Leases, Security Agreement
and Fixture Filing and five Deeds to Secure Debt, Assignment of Rents and
Leases, Security Agreement and Fixture Filing (collectively, the “Mortgage”),
dated as of the date hereof, executed by Borrower for the benefit of Lender,
providing a lien upon and security interest in the Premises as security for the
Note;

E.           Environmental Indemnity Agreement, dated as of the date hereof,
executed by Borrower for the benefit of Lender;

F.           Any other document, agreement, instrument or certificate
contemplated by any of the foregoing agreements, or any other documents,
agreements, instruments or certificates now or hereafter entered into between
Lender and Borrower with respect to the Loan; and

G.          Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower.

2.           The Guarantor also unconditionally guarantees the truthfulness and
accuracy of all representations, warranties and certifications of Borrower, the
satisfaction of all conditions by Borrower and the full and timely performance
of all obligations to be performed by Borrower, under or pursuant to the
Documents (the matters which are guaranteed pursuant to Sections 1 and 2 are
hereinafter collectively referred to as the “Obligations”). This Guaranty shall
terminate and be of no further force and effect (the “Termination”), upon
Guarantors’ request, if at any time following the payment in full of the Bridge
Note; provided, however, the Termination shall be conditioned upon no Event of
Default (as defined in the Loan Agreement) having occurred, nor



any event having occurred which with the delivery of notice or the passage of
time, would result in an Event of Default. The obligations of the Guarantor
under this Guaranty are primary, joint and several and independent of the
obligations of any and every other Guarantor or of Borrower, and a separate
action or actions may be brought and executed against any one or more of the
Guarantors, whether or not such action is brought against Borrower or any other
Guarantor and whether or not Borrower or any other Guarantor be joined in such
action or actions.

3.           This is an absolute and unconditional guaranty of payment and
performance and not of collection and the Guarantor unconditionally (a) waives
any requirement that Lender first make demand upon, or seek to enforce or
exhaust remedies against, Borrower or any other person or entity or any of the
collateral or property of Borrower or such other person or entity before
demanding payment from, or seeking to enforce this Guaranty against, such
Guarantor; (b) waives and agrees not to assert any and all rights, benefits and
defenses which might otherwise be available under the provisions of Ariz. Rev.
Stat. §§ 12-1641 and §§ 12-1642 et seq., 44-141, 44-142 or 47-3605, Arizona
Rules of Civil Procedure Rule 17(f), or any other Arizona statutes or rules
(including any statutes or rules amending, supplementing or supplanting same)
which might operate, contrary to Guarantor’s agreements in this Guaranty, to
limit Guarantor’s liability under, or the enforcement of, this Guaranty;
(c) waives the benefits of any statutory provision limiting the right of Lender
to recover a deficiency judgment, or to otherwise proceed, against any person or
entity obligated for the payment of the Obligations, after any foreclosure or
trustee’s sale of any collateral securing payment of the Obligations, including
without limitation, the benefits, if any, of Ariz. Rev. Stat. §§ 33-814;
(d) covenants that this Guaranty will not be discharged, unless otherwise
provided herein, until all of the Obligations are fully satisfied; and
(e) agrees that this Guaranty shall remain in full effect without regard to, and
shall not be affected or impaired by, any invalidity, irregularity or
unenforceability in whole or in part of any of the Documents, or any limitation
of the liability of Borrower or Guarantor thereunder, or any limitation on the
method or terms of payment thereunder which may now or hereafter be caused or
imposed in any manner whatsoever.

4.           This Guaranty is a continuing guaranty, and the obligations,
undertakings and conditions to be performed or observed by the Guarantor under
this Guaranty shall not be affected or impaired by reason of the happening from
time to time of the following with respect to the Documents, all without notice
to, or the further consent of, the Guarantor: (a) the waiver by Lender of the
observance or performance by Borrower or Guarantor of any of the obligations,
undertakings, conditions or other provisions contained in any of the Documents,
except to the extent of such waiver; (b) the extension, in whole or in part, of
the time for payment of any amount owing or payable under the Documents; (c) the
modification or amendment (whether material or otherwise) of any of the
obligations of Borrower under, or any other provisions of, any of the Documents,
except to the extent of such modification or amendment; (d) the taking or the
omission of any of the actions referred to in any of the Documents (including,
without limitation, the giving of any consent referred to therein); (e) any
failure, omission, delay or lack on the part of Lender to enforce, assert or
exercise any provision of the Documents, including any right, power or remedy
conferred on Lender in any of the Documents or any action on the part of Lender
granting indulgence or extension in any form; (f) the assignment to or
assumption by any third party of any or all of the rights or obligations of
Borrower under all or any of the Documents; (g) the release or discharge of
Borrower from the performance or observance of any obligation, undertaking or
condition to be performed by Borrower under any of the Documents by operation of
law, including any rejection or disaffirmance of any of the Documents in any
bankruptcy or similar proceedings; (h) the receipt and acceptance by Lender or
any other person or entity of notes, checks or other instruments for the payment
of money and extensions and renewals thereof; (i) any action, inaction or
election of remedies by Lender which results in any impairment or destruction of
any subrogation, indemnity, reimbursement or contribution rights of



Guarantor, or any rights of Guarantor to proceed against any other person or
entity for reimbursement; (j) any setoff, defense, counterclaim, abatement,
recoupment, reduction, change in law or any other event or circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor, indemnitor or surety under the laws of the State of Arizona, the
state in which the Premises is located or any other jurisdiction; and (k) the
termination or renewal of any of the Obligations or any other provision thereof.

5.           The Guarantor represents and warrants to Lender that: (a) neither
the execution nor delivery of this Guaranty nor fulfillment of nor compliance
with the terms and provisions hereof will conflict with, or result in a breach
of the terms or conditions of, or constitute a default under, any agreement or
instrument to which Guarantor is now a party or by which Guarantor may be bound,
or result in the creation of any lien, charge or encumbrance upon any property
or assets of Guarantor, which conflict, breach, default, lien, charge or
encumbrance would result in a material adverse change in the financial condition
of Guarantor; (b) no further consents, approvals or authorizations are required
for the execution and delivery of this Guaranty by Guarantor or for Guarantor’s
compliance with the terms and provisions of this Guaranty; (c) this Guaranty is
the legal, valid and binding agreement of Guarantor and is enforceable against
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and subject to general
principles of equity; (d) Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Guaranty, and, to the extent Guarantor
is a corporation, partnership, limited liability company or other form of
entity, the parties executing this Guaranty on behalf of Guarantor are fully
authorized and directed to execute the same to bind Guarantor; (e) Guarantor is
not a “foreign individual,” “foreign corporation,” “foreign partnership,”
“foreign limited liability company,” “foreign trust,” or “foreign estate,” as
those terms are defined in the U.S. Internal Revenue Code and the regulations
promulgated thereunder; Guarantor’s Social Security Number or Federal Tax
Identification Number is accurately set forth herein next to the signature of
Guarantor; (f) Guarantor has delivered to Lender either audited financial
statements or, if Guarantor does not have audited financial statements,
certified financial statements; such financial statements and other information
relating to Guarantor heretofore delivered to Lender are true, correct and
complete in all material respects as of the date of this Guaranty; Guarantor
understands that Lender is relying upon such information, and Guarantor
represents that such reliance is reasonable; and the financial statements of
Guarantor delivered by Borrower to Lender pursuant to the Loan Agreement have
been prepared in accordance with generally accepted accounting principles
(except as otherwise noted) consistently applied and accurately reflect, as of
the date thereof, the financial condition of Guarantor; (f) during the term of
this Guaranty, Guarantor will not transfer or dispose of any material part of
its assets except in the ordinary course of business for full and fair
consideration and reasonably equivalent value; furthermore, Guarantor will
furnish Lender annually, within ninety (90) days after the close of each
calendar year, a financial statement consisting of a balance sheet and such
other financial information as Lender may reasonably request; and (g) the
Documents are conclusively presumed to have been signed in reliance on this
Guaranty and the assumption by the Guarantor of its obligations under this
Guaranty results in direct financial benefit to Guarantor.

6.           This Guaranty shall commence upon execution and delivery of any of
the Documents and shall continue in full force and effect until the earlier of
Termination and when all of the Obligations are duly, finally and permanently
paid, performed and discharged and are not subject to any right of reborrowing
or extension by Borrower, and Lender gives Guarantor written notice of the full
and final satisfaction of the Obligations. The Obligations shall not be
considered fully paid, performed and discharged unless and until all payments by
Borrower to Lender are no longer subject to any right on the part of any person
whomsoever, including but



not limited to Borrower, Borrower as a debtor-in-possession or any trustee in
bankruptcy, to disgorge such payments or seek to recoup the amount of such
payments or any part thereof. This Guaranty shall remain in full force and
effect and continue to be effective in the event that (i) any petition is filed
by or against Borrower or Guarantor for liquidation or reorganization,
including, without limitation, under Title 11 of the United States Code, 11
U.S.C. Sec. 101 et seq. (the “Code”), (ii) Borrower or Guarantor becomes
insolvent or makes an assignment for the benefit of creditors or (iii) a
receiver or trustee is appointed for all or any significant part of Borrower’s
or Guarantor’s assets. This Guaranty shall continue to be effective or be
reinstated, as applicable, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Lender, whether
as a “voidable preference”, “fraudulent conveyance” or otherwise, all as though
such payment or performance had not been made. In the event that any payment of
the Obligations, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid to Lender and not so rescinded, reduced, restored or returned.

7.           Guarantor shall neither have any right of subrogation, indemnity or
reimbursement nor hold any other claim against Borrower, and does hereby release
Borrower from any and all claims by such Guarantor now or hereafter arising
against Borrower. Furthermore, the Guarantor hereby unconditionally and
irrevocably waives (a) any right to participate in any security now or hereafter
held by Lender or in any claim or remedy of Lender or any other person against
Borrower with respect to the Obligations, (b) any statute of limitations
affecting Guarantor’s liability hereunder, (c) all principles and provisions of
law which conflict with the terms of this Guaranty and (d) diligence,
presentment, protest, demand for performance, notice of nonperformance, notice
of intent to accelerate, notice of acceleration, notice of protest, notice of
dishonor, notice of execution of any Documents, notice of extension, renewal,
alteration or amendment, notice of acceptance of this Guaranty, notice of
defaults under any of the Documents and all other notices whatsoever.

8.           Notwithstanding the preceding Section 7, in the event that
Guarantor shall have any claims against Borrower, any indebtedness of Borrower
now or hereafter held by any or all Guarantor is hereby subordinated to the
indebtedness of Borrower to Lender. Any such indebtedness of Borrower to
Guarantor, if Lender so requests, shall be collected, enforced and received by
Guarantor as trustee for Lender and be paid over to Lender on account of the
Obligations, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.

9.           It is not necessary for Lender to inquire into the powers of
Borrower or its officers, directors, partners or agents acting or purporting to
act on its behalf, and Guarantor shall be liable for the Obligations in
accordance with their terms notwithstanding any lack of authorization or defect
in execution or delivery by Borrower.

10.         In addition to the amounts guaranteed under this Guaranty, Guarantor
agrees to pay (i) all of Lender’s reasonable attorneys’ fees and other costs and
expenses which may be incurred by Lender in the enforcement of this Guaranty and
(ii) interest (including postpetition interest to the extent a petition is filed
by or against Borrower under the Code) at the Default Rate (as defined in the
Note) on any Obligations not paid when due. Guarantor hereby agrees to indemnify
and hold harmless Lender for, from and against any loss, cause of action, claim,
cost, expense or fee, including but not limited to reasonable attorney’s fees
and court costs, suffered or occasioned by (1) the failure of Borrower to
satisfy its obligations under the Documents, or (2) any disclosures of
information, financial or otherwise, (x) made by Lender or Lender’s employees,
officers, agents and designees to any third party as contemplated by the



Loan Agreement, or (y) obtained from any credit reporting agency with respect to
Guarantor, Borrower, any other guarantor of the Loan, any Affiliate (as defined
in the Loan Agreement) of Borrower, any of the other Borrower Parties (as
defined in the Loan Agreement) or any operator or lessee of the Premises. The
agreement to indemnify Lender contained in this paragraph shall be enforceable
notwithstanding the invalidity or unenforceability of the Documents or any of
them or the invalidity or unenforceability of any other paragraph contained in
this Guaranty. All moneys available to Lender for application in payment or
reduction of the liabilities of Borrower under the Documents may be applied by
Lender to the payment or reduction of such liabilities of Borrower, in such
manner, in such amounts and at such time or times as Lender may elect.

11.         All notices, demands, requests, consents, approvals or other
instruments required or permitted to be given pursuant to this Guaranty shall be
in writing and given by (i) hand delivery, (ii) facsimile, (iii) express
overnight delivery service or (iv) certified or registered mail, return receipt
requested, and shall be deemed to have been delivered upon (a) receipt, if hand
delivered, (b) transmission, if delivered by facsimile, (c) the next Business
Day (as defined in the Loan Agreement), if delivered by express overnight
delivery service, or (d) the third Business Day following the day of deposit of
such notice with the United States Postal Service, if sent by certified or
registered mail, return receipt requested. Notices shall be provided to the
Guarantor at the address (or facsimile number, as applicable) specified on the
signature page of this Guaranty and to Lender at the following address (or
facsimile number, as applicable): 8377 East Hartford Drive, Suite 200,
Scottsdale, AZ 85255, Attention: Collateral Management, Telephone: (480)
585-4500, Facsimile: (480) 585-2225, or to such other address or such other
person as either Guarantor or Lender may from time to time hereafter specify to
the other party in a notice delivered in the manner provided above.

12.         This Guaranty is delivered in the State of Arizona, and it is the
intent of Guarantor and Lender that this Guaranty shall be deemed to be a
contract made under and governed by the internal laws of the State of Arizona,
without regard to its principles of conflicts of law. For purposes of any action
or proceeding involving this Guaranty, Guarantor submits to the jurisdiction of
all federal and state courts located in the State of Arizona and consent that
they may be served with any process or paper by registered mail or by personal
service within or without the State of Arizona in accordance with applicable
law. Furthermore, Guarantor waives and agrees not to assert in any such action,
suit or proceeding that they are not personally subject to the jurisdiction of
such courts, that the action, suit or proceeding is brought in an inconvenient
forum or that venue of the action, suit or proceeding is improper. Nothing
contained in this section shall limit or restrict the right of Lender to
commence any proceeding in the federal or state courts located in the state in
which the Premises is located or where Guarantor resides and maintains its chief
executive office, as applicable, to the extent Lender deems such proceeding
necessary or advisable to exercise remedies available under the Documents.

13.         (a) The Guarantor intends that the business relationship created
between Borrower and Lender by the Loan Agreement, the Note, the Mortgage and
the other Documents is solely that of creditor and Borrower and has been entered
into by such parties in reliance upon the economic and legal bargains contained
in the Documents. Furthermore, Guarantor shall support the intent of Guarantor,
Borrower and Lender that the Loan, the Note and the Mortgage do not create a
joint venture, partnership, trust, trust agreement or the like, if, and to the
extent that, any challenge occurs, and Guarantor shall not assert that the Loan,
the Note or the Mortgage creates a joint venture, partnership, trust, trust
agreement or the like. Guarantor acknowledges that Lender did not prepare or
assist in the preparation of any of the projected financial figures used by
Borrower in analyzing the economic viability and feasibility of the transactions
contemplated by the Loan Agreement. Furthermore, Guarantor acknowledges that



Borrower has not relied upon, nor may it hereafter rely upon, the analysis
undertaken by Lender in determining the amount of the Loan and that such
analysis will not be made available to Borrower.

(b) Guarantor shall provide to Lender and its representatives any and all
information they may reasonably request from time to time regarding any
depository, loan or other credit account of Guarantor and the affairs and
financial condition of Guarantor. Guarantor also authorizes Lender and its
representatives to obtain business credit reports and asset reports with respect
to Guarantor and to answer questions about its credit experience with Guarantor.
All of the information which Lender or its representatives obtain from time to
time in accordance with the foregoing authorization, together with any and all
other information which Lender or its representatives now possess or in the
future may acquire with respect to Guarantor is referred to collectively as the
“Guarantor Information.” Guarantor authorizes Lender to disclose the Guarantor
Information to Lender’s Affiliates (as defined in the Loan Agreement) and
professional advisors and consultants; and to any proposed transferee,
purchaser, assignee, servicer, participant, investor, or ratings agency, with
respect to any proposed Lender Transfer (as hereinafter defined). Guarantor will
indemnify, defend, and hold Lender and each of the other Indemnified Parties (as
defined in the Loan Agreement) harmless for, from and against, any and all
Losses (as hereinafter defined), other than Excluded Losses (as hereinafter
defined), incurred by Lender in connection with any such disclosures. For the
purposes of this section, the following terms shall be defined as indicated:

“Excluded Losses” means Losses suffered by an Indemnified Party to the extent
directly arising out of the gross negligence or willful misconduct of such
Indemnified Party; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Lender’s interest in the Collateral or Lender’s
failure to act in respect of matters which are or were the obligation of
Borrower.

“Lender Transfer” means all assignments, sales, or transfers in whole or in part
of Lender’s interests in the Note, the Loan, or any of its rights under any of
the Loan Documents, including servicing rights, whether as part of a
securitization transaction or by participation, assignment, sale or other
transfer.

“Losses” means all claims, suits, liabilities (including strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement, and damages of whatever kind or nature (including
reasonable attorneys’ fees, court costs and other costs of defense).

14.         All of Lender’s rights and remedies under the Documents and this
Guaranty are intended to be distinct, separate and cumulative and no such right
and remedy is intended to be in exclusion of or a waiver of any of the others.
If under applicable law, Lender proceeds to realize benefits under any Document
granting Lender a lien upon any collateral pledged under such Document, either
by judicial foreclosure or by non-judicial sale or enforcement, Lender may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any pledgor, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantor hereby consents to such action by
Lender and waive any claim upon such action, even if such action by Lender shall
result in a full or partial loss of any rights of subrogation which Guarantor
might otherwise have had but for



such action by Lender. Any election of remedies which results in the denial or
impairment of the right of Lender to seek a deficiency judgment against Borrower
or any pledgor shall not impair the Guarantor’s obligation to pay the full
amount of the Obligations. In the event Lender shall bid at any foreclosure or
trustee’s sale or at any private or public sale permitted by law or under the
Document, Lender may bid all or less than the amount of the Obligations and the
amount of such bid need not be paid by Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale shall be
conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Guaranty, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Lender might otherwise be entitled but for such bidding at any
such sale.

15.         This Guaranty is solely for the benefit of Lender, its successors
and assigns and is not intended to nor shall it be deemed to be for the benefit
of any third party, including, without limitation, Borrower. This Guaranty and
all obligations of Guarantor hereunder shall be binding upon the successors and
assigns of the Guarantor (including a debtor-in-possession on behalf of such
Guarantor) and shall, together with the rights and remedies of Lender,
hereunder, inure to the benefit of Lender, all future holders of any instrument
evidencing any of the Obligations and its successors and assigns. No sales,
participations, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the Obligations or any portion thereof or
interest therein shall in any manner affect the rights of Lender or its
successors and assigns hereunder. Guarantor may not assign, sell, hypothecate or
otherwise transfer any interest in or obligations under this Guaranty.

16.         If any provision of this Guaranty is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect. The Guarantor agrees to take such action and to
sign such other documents as may be appropriate to carry out the intent of this
Guaranty. This Guaranty may be executed in one or more counterparts, each of
which shall be deemed an original.

17.         LENDER, BY ACCEPTING THIS GUARANTY, AND THE GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY LENDER OR THE GUARANTOR AGAINST THE
OTHER OR THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF LENDER, BORROWER OR THE
GUARANTOR, BORROWER’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM FOR INJURY
OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LENDER AND THE
GUARANTOR OF ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND
IS A MATERIAL INDUCEMENT FOR LENDER ACCEPTING THIS GUARANTY. FURTHERMORE, THE
GUARANTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY THE
GUARANTOR AGAINST THE OTHER OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS GUARANTY OR ANY DOCUMENTS CONTEMPLATED HEREIN OR
RELATED HERETO. THE WAIVER BY THE



LENDER AND GUARANTOR OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN.

18.         Guarantor shall be liable under this Guaranty for the maximum amount
of such liability that can be incurred hereby without rendering this Guaranty,
as it relates to the Guarantor, voidable under applicable laws relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of Guarantor hereunder without impairing this
Guaranty or affecting the rights and remedies of Lender hereunder.

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

 

 

 

GUARANTOR:

 

 

 

Supertel Hospitality, Inc.,

a Virginia corporation

By /s/ Donavon A. Heimes

Donavon A. Heimes, Chief Financial Officer, Treasurer and Corporate Secretary

Send Notices to Attn: Donavon A. Heimes

309 North 5th Street, PO Box 1448
Norfolk, Nebraska 68701

Facsimile: (402) 371-4229

 

 

 

 